Citation Nr: 1438306	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-37 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic arthritis of the left elbow, right elbow, right shoulder and left foot/ankle.  

2.  Entitlement to service connection for posttraumatic arthritis of joints other than the left elbow, right elbow, right shoulder and left foot/ankle, to include the right finger, right knee and right foot, and bilateral heels.  


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from November 1979 to August 1993.  He had reserve service from August 1993 to July 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Jurisdiction of the appeal currently resides with the Winston-Salem, North Carolina RO. 

This case was before the Board in February 2013 when it was remanded for additional development.

A May 2013 rating decision granted service connection for residuals of a left hand injury, characterized as long (middle) finger PIP joint strain.  Service connection was also established for tendonitis of the left shoulder and disability of the left knee.  As these determinations constitute a full grant of the benefits sought as to the claims, the are no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The Board has reviewed the Veteran's claims file and the records maintained in the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing system. 

The issue of entitlement to service connection for posttraumatic arthritis of joints other than the left elbow, right elbow, right shoulder and left foot/ankle is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.






FINDING OF FACT

The competent and credible evidence of record fails to establish the presence of posttraumatic arthritis of the left elbow, right elbow, right shoulder and left foot/ankle in service or at any point during the pendency of the appeal.


CONCLUSION OF LAW

Posttraumatic arthritis of the left elbow, right elbow, right shoulder and left foot/ankle was not incurred in or aggravated by the Veteran's military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in August 2008 and January 2009, prior to the initial adjudication in July 2009, advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence, as well as the appropriate notice with respect to the disability-rating and effective-date elements of the claim.  

VA's duty to assist has also been met.  The Veteran's pertinent medical records, to include service treatment records (STRs) and identified, available post-service treatment records pertaining to the issue decided herein have been obtained.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records. 

The Veteran has been afforded the appropriate VA examinations, most recently in April 2013.  The reports of these VA examinations indicate that the examiners reviewed the Veteran's past medical history and claims file, recorded his current complaints, conducted appropriate evaluations, and provided the information necessary to evaluate his claimed disorders.  These examination reports are adequate for the purpose of rendering a decision as to the Veteran's disabilities in the instant appeal. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Moreover, on remand, the Veteran was provided with notice that his power of attorney agreement had been revoked by the service organization.  He was offered the opportunity to obtain new representation; the relevant forms were included in this correspondence.  Therefore, the Board finds that there has been substantial compliance with its 2013 remand directives.  See D'Aires v. Peak, 22 Vet. App. 97, 105 (2008).

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

II.  Service Connection 

A.  Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as degenerative joint disease (arthritis), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Degenerative joint disease (arthritis) is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, including evidence in VVA and VBMS.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. 

B.  Factual Background and Analysis

The Veteran seeks service connection for posttraumatic arthritis of the left elbow, right elbow, right shoulder and left foot/ankle related to his military service.

A review of the service treatment records (STRs) shows that the Veteran was seen for left elbow complaints.  He was also evaluated for a left ankle injury.  The STRs are silent with respect to right elbow and right shoulder problems.  Moreover, the STRs do not show any findings of posttraumatic arthritis. 

Following service, the Veteran submitted the instant claim in 2008.

An April 2013 VA examination report notes, in pertinent part, that the Veteran reported injuring his right elbow in a field exercise in service and broke his left ankle in service.  He did not endorse any current right shoulder problems.  The examination also revealed no active pathology with respect to the left elbow or left ankle.  There was a finding of right elbow epicondylitis.  However, and rather significantly, X-ray studies show that the Veteran does not currently have arthritis of the left elbow, right elbow, right shoulder, or left foot/ankle.  

The evidence of record also includes post-service treatment records dated from 1999 to 2013; however, none of these records note a diagnosis of arthritis of the left elbow, right elbow, right shoulder, or left foot/ankle.

Upon review of the evidence, the Veteran's STRs are completely silent as to any complaints or findings related to posttraumatic arthritis of the left elbow, right elbow, right shoulder and left foot/ankle.  More importantly, there is no post-service medical evidence of any posttraumatic arthritis of the left elbow, right elbow, right shoulder and left foot/ankle  The Veteran first complained of this disability in 2008, seven years after his reserve service ended.  No posttraumatic arthritis of the left elbow, right elbow, right shoulder, or left foot/ankle was ever confirmed by X-ray studies.  In other words, the Veteran has presented no evidence dated during the appeal period showing an actual diagnosis related to the claimed disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There is also no evidence of posttraumatic arthritis of the left elbow, right elbow, right shoulder, or left foot/ankle at any time proximate to when the Veteran filed his claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a diagnosis predating the filing of a claim).


Consideration has also been given to the Veteran's contentions that he has current posttraumatic arthritis of the left elbow, right elbow, right shoulder and left foot/ankle.  However, the Board finds that his opinion is not competent evidence in this regard because he has not demonstrated the medical expertise needed to render an opinion on the nature of his orthopedic symptoms.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issues in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of orthopedic medicine in the context of negative test results.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he experiences subjective symptoms such as pain, he is not competent to attribute those complaints to a particular diagnosis or any diagnosis at all.  See Jandreau v. Nicholson, 492 F.3 s 1372, 1377 n.4 (Fed. Cir. 2007) (Lay persons are not competent to diagnose degenerative joint and disc disease and spinal stenosis as these are not manifested by external but rather internal signs visible only through medical imaging technology and requiring expertise in radiographic analysis to diagnose); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  His assertions are therefore not competent evidence of a diagnosis of a posttraumatic arthritis of the left elbow, right elbow, right shoulder and left foot/ankle and are significantly outweighed by the findings noted by the April 2013 VA examiner, who clearly holds the level of medical expertise to address the nature of the Veteran's complaints such disorders.  

The criteria under Jandreau have not been met.  There is no confirmed medical diagnosis of posttraumatic arthritis of the left elbow, right elbow, right shoulder and left foot/ankle of record to rely on, either contemporaneously or at a later time.  As such, the claim must fail.  See Brammer, supra.

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for posttraumatic arthritis of the left elbow, right elbow, right shoulder and left foot/ankle is denied. 


REMAND

The issue of entitlement to service connection for posttraumatic arthritis was remanded by the Board in February 2013, in pertinent part, to obtain etiology opinions.  The Board finds that the April 2013 VA opinions obtained on remand, specifically, those pertaining to the right finger, right knee and right foot, and bilateral heels, are inadequate for adjudication purposes, as they do not contain sufficient detail to decide the claim for these joints.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

The April 2013 VA examination reports note X-ray findings of arthritis in the right finger, right knee and right foot, as well as bilateral heel spurs.  No etiology opinion was provided regarding the X-ray findings of right finger or right foot arthritis.  In the opinions addressing the etiology of the Veteran's right knee arthritis and bilateral heel spurs, the examiner failed to address consider the Veteran's lay assertions that he has experienced pain in these joints since his separation from service or acknowledge the Veteran's history of parachute jumps (he was awarded a parachute badge) while in an airborne division in service.  The development of facts includes a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, VA adjudication regulations and guidelines provide that "if [an examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2.  See also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, a new opinion should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion as to the etiology of the Veteran's arthritis in the right finger, right knee and right foot, and bilateral heel spurs, from a qualified VA medical professional.  An examination should only be scheduled if the medical professional deems it necessary. 

The VA medical professional should review the Veteran's claims file (to include VVA and VBMS files) and determine whether the Veteran's current arthritis in the right finger, right knee and right foot, and bilateral heel spurs at least as likely as not (a 50 percent probability or greater) was had their onset in or are due to an injury in service. 

In so doing, the VA medical professional must acknowledge and discuss the Veteran's lay statements that he has had ongoing pain in these joints since service and his statements regarding his jump status while in an airborne division.  The opinions must be based on a review of the entire claims file (to include the Veteran's service treatment records, which document complaints of ankle and foot pain).

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If an opinion cannot be provided without resorting to mere speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

All findings and conclusions should be set forth in a legible report.

2.  Upon completion of the above, readjudicate the issue of entitlement to service connection for posttraumatic arthritis of all joints other than the left elbow, right elbow, right shoulder and left foot/ankle, to include the right finger, right knee and right foot, and bilateral heels.  If any benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


